The opinion of the Court was by
Tenney J.
The property in dispute was attached as that of Hazen Eastman, on a writ in favor of one Sweetser, and the officer delivered the same to the plaintiff, and took from him an engagement to redeliver it on demand. Judgment and execution having been obtained in the action, legal and seasonable demand was made upon the plaintiff, who refused to deliver the property. Hazen was absent at the time of the attachment, and did not return till after the plaintiff was called upon for the cattle, and had no knowledge of these proceedings.
From these transactions, the plaintiff was merely the servant or bailee of the officer, who made the attachment, and had no special property in the goods, so that he can maintain this action. Ludden v. Leavitt, 9 Mass. R. 104; Bond v. Padelford, 13 Mass. R. 395; Brownell v. Manchester & al. 1 Pick. 232.
After the liability of the plaintiff to the officer became fixed by the demand upon him and his refusal, he informed Hazen Eastman thereof, and wished him to turn out the property attached, as his security. Hazen thereupon did deliver the property to him on that account, and immediately after, there *250being no removal of the cattle, Hazen and the plaintiff agreed, that the former might keep the cattle, till the latter should be called upon, to pay the execution. The cattle thereafterwards remained in the possession of Hazen, until he exchanged a part of them for other property, and a part he slaughtered. Hazen paid the whole of the execution, the plaintiff never having been called upon to pay any part thereof after he took delivery of the cattle from Hazen. Eighty dollars of the execution was paid after the alleged taking by the defendant.
The goods having been delivered to the plaintiff by the general owner for the purpose of security, the contract was that of a mortgage or a pledge. By the former, the whole legal title would pass to the mortgagee, and would become absolute at law in him, on the failure of the mortgagor to redeem at the stipulated time. After delivery possession in the mortgagee is not essential. A pledge is defined to be a bailment of some personal property as security for some debt or engagement. The general property in such a contract remains in the pledger, and only a special property passes to the pledgee. Story on Bailments, 197. To render a pledge valid as security, there must be a delivery; and continued possession in the pledgee is indispensable for its preservation, and on a restoration to the pledger, of the possession, the pledge no longer exists. It is upon the ground of possession, that the lien thus created can be maintained, and it ceases upon its relinquishment.
It may have been the intention of the parties to this agreement, that the measures taken, should render the security perfect, and their expectation, that it was in reality accomplished. But if they mistook the law and the mode of doing the business, their intention will not supply any essential defects in the contract. From the evidence, there was wanting in the transaction some of the peculiar characteristics of a mortgage. A delivery of property for security is not a transfer of that property on a condition. The contract, by its terms and the apparent design of the parties, was in the nature of a pledge as defined by jurists. By the delivery the plaintiff *251was entitled to the possession of the goods, which he could have retained by himself or his agent; but this he voluntarily relinquished, and never regained it afterwards; and thereby one of the necessary elements of a pledge at the time of the commencement of this suit was wanting, and the basis of the action fails.

The plaintiff must become nonsuit.